PER CURIAM:
William Wise Murray seeks to appeal the magistrate judge’s recommendation to dismiss Murray’s petition filed under 28 U.S.C. § 2241 (2000). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The magistrate judge’s recommendation Murray seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Haney v. Addison, 175 F.3d 1217, 1219 (10th Cir.1999) (holding that absent both designation by district court and consent of parties under 28 U.S.C. § 636(c) (2000), magistrate judge’s recommendation is not final appealable decision under § 1291). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.